Citation Nr: 1227608	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-13 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied entitlement to service connection for congestive heart failure, peripheral neuropathy, and hypertension.  In July 2007, a hearing was held before the undersigned Veterans Law Judge. 

In October 2007, the Board granted service connection for peripheral neuropathy of the upper and lower extremities, as secondary to the Veteran's service-connected diabetes mellitus, type II, and remanded the issues of entitlement to service connection for congestive heart failure and hypertension for further development.  In April 2010, on remand, the RO granted service connection for arteriosclerotic heart disease, status post coronary bypass graft and congestive heart failure.  As such, these claims are no longer before the Board as the benefits sought on appeal have been granted.  

In August 2011, the Board remanded the remaining issue of entitlement to service connection for hypertension for further development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, and is cognizant that the Veteran's remaining claim of entitlement to service connection for hypertension has been remanded twice already, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

On remand in August 2011, the Board sought an opinion as to whether the Veteran's hypertension had its onset in service or is otherwise directly related to service and whether his hypertension was caused or aggravated by his service-connected arteriosclerotic heart disease. 

At that time, the Board discussed that pursuant to the October 2007 Board remand, the Veteran underwent a VA examination in order to obtain an opinion on whether any current heart disorder or hypertension was caused or aggravated his service-connected diabetes mellitus, type II.  In March 2010, an addendum was obtained as the initial examination report did not discuss the Veteran's hypertension.  However, the Board found that a supplemental opinion was required, as the addendum to the May 2009 VA examination report obtained in March 2010 was insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board found that, specifically, the examiner did not provide a sufficient rationale for the opinion that the Veteran's hypertension is not aggravated by his diabetes mellitus, type II.  

An addendum was obtained in August 2011, wherein the examiner concluded that it was less likely as not that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  The examiner reasoned that the Veteran's hypertension preceded his diagnosis of diabetes mellitus, type II, and that his hypertension could thus not be caused by the diabetes.  She further concluded that review of the blood pressure readings available, dated from 1999 to the present, revealed that there was no indication of worsening or aggravation of the hypertension since the onset of diabetes mellitus, type II.  She reported that there was no evidence of persistent or recurring proteinuria, and thus no diagnosis of diabetic nephropathy, and it is through diabetic nephropathy that diabetes is associated with hypertension.  

The Veteran's representative, in his July 2012 Appellate Brief Presentation, as to the issue of whether the Veteran's hypertension was caused or aggravated his service-connected diabetes mellitus, type II, asserted that the August 2011 VA opinion is based on an inaccurate factual premise and thus has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461(1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)

Specifically, the Veteran's representative asserted that while the examiner offered, as a basis for her opinion that the Veteran's hypertension had not been aggravated by his diabetes mellitus, type II, that his hypertension had not worsened since the onset of diabetes mellitus, type II, the record contained evidence to the contrary.  The representative cited a March 2003 VA treatment record, dated after the Veteran's 2002 onset of diabetes, indicating that the Veteran's blood pressure was "out of control" and that his medication was doubled.  He further discussed that an average of six blood pressure readings dated between 1998 and 2001, before the confirmed onset of diabetes, demonstrate average blood pressure of 144/97; while an average of 14 blood pressure readings dated between May 2002 and September 2003, after the onset of diabetes, demonstrate average blood pressure of 164/97.  The Veteran's representative thus argued that the VA examiner, in August 2011, should have commented upon the evidence of an increase in severity of the Veteran's hypertension in the years subsequent to his diagnosis of diabetes mellitus, type II, and that her conclusion that there had been no worsening was erroneous.

It remains unclear to the Board if the examiner considered the evidence cited by the Veteran's representative.  Clarification on this issue is thus required and the VA examination of record, despite addenda dated in March 2010 and August 2011, remains inadequate to adjudicate the Veteran's claim.  Barr, 21 Vet. App. 303, at 312.  

Accordingly, the case is REMANDED for the following action:

1.  Request that a supplemental opinion be obtained from the same examiner who offered the August 2011 addendum to the May 2009 VA examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion. 

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II. 

In providing this opinion, the examiner should address the Veteran's representative's arguments:
(a) that a March 2003 VA treatment record, dated after the Veteran's 2002 onset of diabetes, indicates that the Veteran's blood pressure was "out of control" and that his medication was doubled; and 
(b) that an average of six blood pressure readings dated between 1998 and 2001, before the confirmed onset of diabetes, demonstrate average blood pressure of 144/97; while an average of 14 blood pressure readings dated between May 2002 and September 2003, after the onset of diabetes, demonstrate average blood pressure of 164/97.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2.  Next, review the supplemental opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

